Summit Oak Development,




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2014

                                     No. 04-14-00205-CV

                     FOUNTAINS INTERNATIONAL GROUP, INC.,
                                   Appellant

                                               v.

                          SUMMIT OAK DEVELOPMENT, LLC,
                                     Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005-CI-09146
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
        Appellant has filed a response to this court’s May 9, 2014 order, together with a motion
for extension of time to file appellant’s brief. We grant the motion and order appellant’s brief
due June 2, 2014.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court